t c memo united_states tax_court james r palmer and linda d palmer petitioners v commissioner of internal revenue respondent docket no filed date ruth a rowlette for petitioners christian a speck for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issues remaining for decision are did petitioner james r palmer mr palmer construc-- tively receive during dollar_figure of compensation that he did not actually receive until after that year we hold that he did - - was the dollar_figure that mr palmer received during with respect to petitioners’ california house rental income or compensation_for that year we hold that that amount was compen- sation findings_of_fact some of the facts have been stipulated and are so found petitioners resided in redding california at the time the petition was filed mr palmer received a bachelor’s degree in chemical engi- neering in a master’s degree in finance in and a law degree in in mr palmer began working as a chemical engineer for aerojet general corporation aerojet a u s defense contractor mr palmer held a number of positions during the approximate year period of his employment with aerojet the last position that he held while employed by aerojet was vice president of operations of the high-tech bullet plant in downey california downey plant that aerojet’s ordnance division aerojet ord- nance operated in olin corporation olin which was primarily a u s defense contractor acquired aerojet ordnance including its downey plant on behalf of olin’s ordnance division olin ord- nance an ammunitions manufacturer because of mr palmer’s experience with aerojet ordnance and in particular with the downey plant olin ordnance wanted to retain mr palmer as a consultant on date olin on behalf of olin ordnance’ and mr palmer entered into an agreement entitled olin consulting agreement date olin palmer consulting agreement pursuant to that agreement olin ordnance retained mr palmer as an independent_contractor to provide consulting services to it in connection with inter alia the transition of aerojet ordnance that olin ordnance had acquired from aerojet during that year the date olin palmer consulting agreement was to remain in effect until date unless terminated sooner by mutual agreement of olin ordnance and mr palmer by the death of mr palmer or for other reasons set forth in that agreement pursuant to the date olin palmer consulting agreement the term of that agreement could have been extended only by the mutual agreement of olin ordnance and mr palmer as set forth in a written document in july and date certain representatives of olin ordnance approached mr palmer several times in an effort to persuade him to accept a consulting assignment as an independent_contractor at olin ordnance’s plant in marion illinois marion plant olin ordnance wanted mr palmer to coordinate the ‘for convenience we shall hereinafter refer only to olin ordnance a division of olin corporation and not to olin corpo- ration q4e- transition of certain business from its downey plant to its marion plant and to monitor the other manufacturing and adminis-- trative functions at its marion plant which had been experienc-- ing certain operational difficulties mr palmer was not inter- ested in the overtures that olin ordnance made to him during the summer of because he wanted to start practicing law in redding california olin ordnance ultimately succeeded in persuading mr palmer to agree to act as a consultant at its marion plant on septem-- ber mr palmer and olin ordnance entered into an agreement entitled olin consulting agreement date olin palmer consulting agreement which superseded as of date the date olin palmer consulting agreement pursuant to the date olin palmer consulting agreement olin ordnance retained mr palmer as an independent_contractor to provide certain consulting services at its marion plant under the direction of r r harris mr harris who was employed by olin ordnance at that plant that agreement as executed on date provided that it was to continue for a period of up to nine months after date on date the date olin palmer consulting agreement was modified to provide that the term of that agreement was to continue until date and thereaf- ter on a month-to-month basis for a period of three months - - unless terminated sooner by mutual agreement of olin ordnance and mr palmer by the death of mr palmer or for other reasons set forth in that agreement we shall refer to the date olin palmer consulting agreement as modified on date as the marion plant palmer consulting agreement pursuant to the marion plant palmer consulting agreement the term of that agreement could have been extended only by mutual agreement of olin ordnance and mr palmer as set forth ina written document the marion plant palmer consulting agreement provided in pertinent part this agreement agreement made as of thi sec_12th day of september by and between james r palmer an individual residing pincite tudsbury road loomis ca consultant and olin corporation ordnance division 9th street north st petersburg florida olin consulting fees until date olin guarantees a pay- ment of dollar_figure per week and thereafter on a month-to-month basis for a period of three months with a maximum limitation of dollar_figure as fees for rendering ser- vices olin will reimburse consultant for the reasonable and necessary out-of-pocket travel and living_expenses which are actually incurred in the performance of services in addition olin agrees to reimburse additional expenses as outlined in exhibit d which is attached hereto the total fees plus necessary out-of-pocket expenses are not to exceed dollar_figure payment of consulting fees once a month consultant shall submit a de- tailed invoice for fees and expenses for the services along with the reguired olin ord- nance consultant time record s the date number of hours days worked and a brief description of tasks performed must be in- cluded with each invoice correct in- voices submitted for payment to mr r r harris for approval shall be paid within thirty calendar days of the date of receipt entire agreement except as herein expressly provided this agreement constitutes the entire understand-- ing between the parties with respect to the subject matter hereof and shall supersede all previous negotiations commitments and un- derstandings except for any non disclosure agreement relating to the matters herein which has or may be executed between the parties exhibit d which was incorporated as part of paragraph of the marion plant palmer consulting agreement relating to con- sulting fees to be paid to mr palmer provided in pertinent part consultant will be reimbursed dollar_figure month for expenses on california home the california home to which exhibit d referred was the residence of petitioners in loomis california loomis residence in which they lived before mr palmer accepted the consulting position at the marion plant pursuant to the marion plant palmer consulting agreement and which they rented to an unidentified person during the term of that agreement as a condition to his accepting that position mr palmer required inter alia that olin ordnance pay him dollar_figure each month during the term of that agreement which was approximately equal to the difference between the monthly rent that petitioners were to receive on their loomis residence throughout the period during which mr palmer was consulting at the marion plant and the total amount of monthly mortgage_insurance and maintenance_expenses that they were to pay on that residence throughout that period we shall refer to the addi- tional dollar_figure that mr palmer was to receive each month pursuant to paragraph and exhibit d of the marion plant palmer consult- ing agreement as the loomis residence monthly payment at no time did olin ordnance receive a leasehold or any other interest in the loomis residence in exchange for the loomis residence monthly payments pursuant to paragraph of the marion plant palmer consult- ing agreement mr palmer was required to submit on a monthly basis to mr harris at the marion plant a detailed invoice monthly invoice for mr palmer’s fees and expenses with respect to the services that he performed under that agreement for the monthly period covered by the invoice pursuant to paragraph of the marion plant palmer consulting agreement and the policy of olin ordnance company policy promptly upon receipt of each of mr palmer’s monthly invoices mr harris was required to review --- - it and determine whether to approve the aggregate amount of fees and expenses claimed in each such invoice or some other amount we shall refer to mr harris’ review of each of mr palmer’s monthly invoices as olin ordnance’s invoice review process promptly after mr harris completed olin ordnance’s invoice review process he was to return each of mr palmer’s monthly invoices as approved by him to mr palmer pursuant to company policy after mr palmer received from mr harris each of his monthly invoices as approved by mr harris mr palmer was required to forward each such invoice promptly to rita svarzkopf ms svarzkopf throughout the period during which mr palmer provided consulting services to olin ordnance at its marion plant ms svarzkopf was the procure- ment coordinator at olin ordnance’s office in st petersburg florida olin ordnance’s florida office as procurement coordi- nator ms svarzkopf was responsible for determining promptly upon receipt of each of mr palmer’s monthly invoices as approved by mr harris whether the charges reflected on each such invoice complied with the terms of the marion plant palmer consulting agreement pursuant to company policy if ms svarzkopf deter- mined that each of mr palmer’s monthly invoices as approved by mr harris did so comply she was required to forward each such invoice promptly to olin ordnance’s accounts_payable department for payment within days after mr harris on behalf of olin --- - ordnance first received it as required by paragraph of the marion plant palmer consulting agreement we shall refer to the review and payment authorization process relating to each of mr palmer’s approved monthly invoices for which ms svarzkopf was responsible as olin ordnance’s invoice payment authorization process sometime prior to date olin ordnance asked mr palmer to extend the term of the marion plant palmer consulting agreement which was to expire on date and to specify the conditions under which he was willing to agree to such an extension as part of his continuing discussions with olin ordnance about and in response to that request mr palmer sent a memorandum dated date date memorandum to mr harris and to jack picker mr picker who at that time was vice president of human resources of olin ordnance the date memorandum stated in pertinent part this memo responds to your request that i identify the conditions under which i would agree to an extension of my present consulting contract thru date i appreciate the vote of confidence i offer the follow- ing thoughts all terms of the existing contract continue as is except that the expiration date be extended to date in addition i would have the right to postpone receipt by me of payment for any monthly invoice to a future date of my choosing but in any case not later than date in such a case i would present my invoice and backup material monthly as incurred as is done now so that olin -- - could perform the necessary audits upon submittal olin would then hold the payment until called for by me in addition olin would pay me the equivalent of annual simple interest on the deferred payments of item above as reguired by paragraph of the marion plant palmer consulting agreement for each month from the inception of the marion plant palmer consulting agreement through date mr palmer submitted to mr harris at the marion plant a monthly invoice for his fees and expenses with respect to the services that he performed under that agreement for the monthly period covered by the invoice including the dollar_figure loomis residence monthly payment as follows although as discussed below the invoice submitted by mr palmer to olin ordnance for date covered the period june through date that invoice did not reflect any fees or expenses_incurred after date the date on which the marion plant palmer consulting agreement was to terminate period covered by date of submission mr palmer’s monthly mr palmer’s of mr palmer’s invoice number monthly invoice monthly invoice oo11 as reguired by paragraph of the marion plant palmer consulting agreement and company policy mr harris promptly reviewed for accuracy each of mr palmer’s monthly invoices through with one exception mr harris completed olin ordnance’s invoice review process of each of mr palmer’s monthly invoices through in less than a week generally ina ‘the number shown for each of mr palmer’s monthly invoices is the invoice number that was listed on each of those invoices hereinafter we shall refer to each of mr palmer’s monthly invoices by reference to the invoice number that was listed on each such invoice although mr palmer’s monthly invoice covered the period sept through date none of the fees and none of the expenses except for dollar_figure of expenses most of which were incurred by mr palmer in moving from california to marion i1l claimed in that invoice was incurred prior to date the date on which the date olin palmer consulting agreement became effective see supra note day or two mr harris approved with very minor changes in several instances the aggregate amount of fees and expenses claimed in each of those monthly invoices ’ after mr harris completed olin ordnance’s invoice review process with respect to each of mr palmer’s monthly invoices through mr harris promptly returned each such ap- proved invoice to mr palmer and mr palmer promptly forwarded each such invoice to ms svarzkopf at olin ordnance’s florida office ms svarzkopf completed olin ordnance’s invoice payment authorization process of each of mr palmer’s approved monthly invoices through within a few days after having re- ceived each such invoice she thereafter promptly forwarded each such invoice to olin ordnance’s accounts_payable department for payment as reguired by paragraph of the marion plant palmer consulting agreement olin ordnance paid mr palmer the amount that it owed to him with respect to each of his approved monthly invoices through within days after mr harris on ‘the one exception relates to mr palmer’s monthly invoice mr palmer submitted that monthly invoice on date and mr harris completed olin ordnance’s invoice review process and approved it on date 'for convenience we shall refer to mr palmer’s monthly invoices as approved by mr harris and as discussed below by d e findley on behalf of olin ordnance as approved monthly invoices even though in several instances there were very minor changes to some of the amounts of fees and or expenses claimed in certain of those invoices behalf of olin ordnance first received each such invoice from mr palmer by issuing a check to mr palmer in the following amount on the date indicated mr palmer’s monthly amount of check issued date of check issued invoice number by olin ordnance by olin ordnance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bach of the payments that mr palmer received in january and date from olin ordnance under the marion plant palmer consulting agreement for his respective approved monthly invoices and included the dollar_figure loomis residence monthly payment required by paragraph of that agreement relating to consulting fees and exhibit d of that agreement after mr harris completed olin ordnance’s invoice review process with respect to each of mr palmer’s monthly invoices and relating to the monthly periods february through date march through date and april through date respectively mr harris promptly re- turned each such approved invoice to mr palmer however mr palmer did not promptly forward any of his approved monthly invoices and to ms svarzkopf at olin ordnance’s florida office instead he retained those invoices until date when he sent them to ms svarzkopf with a transmittal_memorandum date memorandum the date memoran- dum stated in pertinent part i am enclosing the three invoices for feb mar and april for your review and approval however please do not issue payments please phone me and we can discuss the agreement that i am working on with cutler and picker on date ms svarzkopf subjected mr palmer’s approved monthly invoices and that mr palmer had sent to her on date to olin ordnance’s invoice payment authorization process which took no more than a day ms svarzkopf found each of those monthly invoices to be in compliance with the marion plant palmer consulting agreement because of mr palmer’s request in his date memorandum that olin ordnance not pay any of those invoices ms svarzkopf did not immediately forward those invoices to olin ordnance’s accounts_payable department for payment instead ms svarzkopf sought guidance from glen cutler mr cutler an employee of olin ordnance on date mr cutler advised ms svarzkopf to honor mr palmer’s request that olin ordnance not pay any of his approved monthly invoices and until mr palmer directed olin ordnance to pay each such invoice conse- guently ms svarzkopf did not forward mr palmer’s approved monthly invoices and to olin ordnance’s accounts_payable department for payment but retained those invoices until mr palmer directed olin ordnance to pay them at mr palmer’s direction olin ordnance paid each of his approved monthly - - invoices and on date when it issued three checks to him in the amounts of dollar_figure dollar_figure and dollar_figure respectively the only reasons olin ordnance did not pay mr palmer the amount that it owed to him with respect to each of his approved monthly invoices through within days after mr harris first received each such invoice during were that mr palmer did not promptly forward each of those invoices to ms svarzkopf after mr harris returned each such invoice to him and that mr palmer did not want olin ordnance to make any such payment to him during after mr harris completed olin ordnance’s invoice review process with respect to mr palmer’s monthly invoices and relating to the monthly periods may through date and june through date respectively mr harris promptly returned each such approved invoice to mr palmer mr palmer promptly forwarded each of his approved monthly invoices and to ms svarzkopf at olin ordnance’s florida office ms svarzkopf promptly completed olin ordnance’s invoice payment authorization review process with respect to each such invoice however at the request of mr palmer that olin ordnance not pay him during the amount that it owed to him with respect to each of his approved monthly invoices and oo15 ms svarzkopf did not send either of those invoices to olin ord- see supra note - nance’s accounts_payable department for payment instead she retained each of those invoices until mr palmer directed olin ordnance to pay each of them at the direction of mr palmer olin ordnance paid each of his approved monthly invoices and on date and date respectively when it issued checks to him in the respective amounts of dollar_figure and dollar_figure the only reason olin ordnance did not pay mr palmer the amount that it owed to him with respect to each of his approved monthly invoices and within days after mr harris first received each such invoice during was that mr palmer did not want olin ordnance to make any such payment to him during that year by its terms the marion plant palmer consulting agreement terminated as of date however mr palmer continued to provide consulting services to olin ordnance after date on date and date olin ordnance and mr palmer respectively executed a document entitled amendment that modified the terms of the marion plant palmer consulting agreement we shall refer to amendment as the date amendment and to the marion plant palmer consulting agreement as modified by that amendment as the amended marion plant palmer consulting agreement the date amendment provided thi sec_1s amendment to the consulting agreement between james r palmer and olin corporation ordnance divi- sion dated date term delete the first sentence of this paragraph in its entirety and insert the following in its place this agreement will become effective as of the day set forth above and will continue until date unless terminated sooner by mutual agreement of the parties or by the death of con- sultant or by the manner hereinafter set out consulting fees delete this paragraph in its entirely and replace with the following during the term of this agreement olin agrees to pay to consultant the sum of dollar_figure per week with a maximum limitation of dollar_figure as fees for rendering services olin will reimburse con- sultant for the reasonable and necessary out-of- pocket travel and living_expenses which are actu- ally incurred in the performance of services in addition olin agrees to reimburse additional expenses as outlined in exhibit d revision dated which is attached hereto the total fees plus necessary out-of-pocket expenses are not to exceed dollar_figure payment of consulting fees delete the last sen- tence of this paragraph in its entirety and insert the following in its place correct invoices submitted for payment to mr r r harris for approval shall be paid within thirty calendar days of the date of receipt or deferred to a mutually agreed upon future date but not later than date in addition olin agrees to pay consultant the equivalent of annual simple interest on any deferred payments exhibit d revision dated date which was incorporated as part of paragraph of the date amendment relating to consulting fees to be paid to mr palmer provided in pertinent part consultant will be reimbursed dollar_figure per month for expenses on california home loomis residence -- - as quoted above paragraph of the date amendment provided inter alia that correct invoices submitted to mr harris shall be paid within thirty calendar days of the date of receipt or deferred to a mutually agreed upon future date but not later than date both mr palmer and olin ordnance interpreted understood and applied that provision as requiring olin ordnance to pay the amount that it owed to mr palmer with respect to each of his approved monthly invoices within days after it first received each such invoice or at the direction of mr palmer thereafter on a date that mr palmer selected which was not later than date pursuant to paragraph of the amended marion plant palmer consulting agreement on the dates indicated mr palmer first submitted to olin ordnance at its marion plant the following monthly invoices covering the following periods period covered by date of submission mr palmer’s monthly mr palmer’s of mr palmer’s invoice number monthly invoice monthly invoice bach of mr palmer’s monthly invoices through was promptly reviewed and approved with very minor changes in - - several instances by d e findley mr findley ’ on behalf of olin ordnance and promptly returned to mr palmer mr palmer promptly forwarded each of his approved monthly invoices through to ms svarzkopf at olin ordnance’s florida office ms svarzkopf promptly completed olin ordnance’s invoice payment authorization process with respect to each such invoice how- ever pursuant to paragraph of the amended marion plant palmer consulting agreement mr palmer directed olin ordnance not to pay him the amount that it owed to him with respect to each of his approved monthly invoices through within days after olin ordnance first received each such invoice at mr palmer’s direction olin ordnance paid mr palmer the amount that it owed to him with respect to each of his approved monthly invoices through by issuing a check to him in the following amount on the following date selected by mr palmer mr palmer’s monthly amount of check issued date of check issued invoice number by olin ordnance by olin ordnance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the only reason olin ordnance did not pay mr palmer the amount that it owed to him with respect to each of his approved monthly the record does not disclose why mr findley instead of mr harris reviewed and approved on behalf of olin ordnance mr palmer’s monthly invoices through - invoices through within days after olin ordnance first received each such invoice during was that mr palmer did not want olin ordnance to make any such payment to him during that year at all times during the performance of the marion plant palmer consulting agreement both before and after the execution of the date amendment olin ordnance was ready willing and able to pay mr palmer the amount that it owed to him with respect to each of his approved monthly invoices within days after it first received each such invoice olin ordnance issued form 1099-misc form_1099 miscella- neous income to mr palmer which showed that mr palmer received dollar_figure of nonemployee compensation from olin ordnance during the dollar_figure amount reported by olin ordnance in form_1099 equals the total amount of the payments that olin ordnance made to mr palmer during with respect to his approved monthly invoices through which included dollar_figure of loomis residence monthly payments ’ petitioners cash_basis taxpayers filed a joint form_1040 u s individual_income_tax_return joint_return for the year at issue in schedule e supplemental income and loss of the joint there is one cent difference between the amount of nonemployee compensation reported by olin ordnance in form_1099 and the total amount that it paid to mr palmer with respect to his approved monthly invoices through for convenience we shall ignore that difference --- - return schedule e petitioners reported inter alia rents received of dollar_figure with respect to the loomis residence the dollar_figure that petitioners reported in schedule e as rent with respect to the loomis residence included the dollar_figure of loomis residence monthly payments that olin ordnance reported in form_1099 as part of the dollar_figure of nonemployee compensation that it paid to mr palmer during pursuant to paragraph and exhibit d of the marion plant palmer consulting agreement in schedule c profit or loss from business of the joint_return schedule c petitioners reported in part i income gross_receipts of dollar_figure which was the amount dollar_figure of nonemployee compensation that olin ordnance paid to mr palmer during and reported in form_1099 reduced by the amount dollar_figure of loomis residence monthly payments that petitioners claimed in schedule e as rent with respect to the loomis resi- dence in the notice_of_deficiency notice issued to petitioners for the year at issue respondent inter alia increased petition--- ers’ schedule c reported gross_receipts by dollar_figure because respon- dent determined that during mr palmer had constructively received that amount of nonemployee compensation from olin ord- nance ' respondent also determined that the dollar_figure of loomis the dollar_figure by which respondent increased petitioners’ schedule c gross_receipts for the year at issue because respon- continued - - residence monthly payments that petitioners claimed in schedule e as rent with respect to the loomis residence constitutes self- employment earnings and not rental income consequently respon- dent increased petitioners’ schedule c gross_receipts by an additional dollar_figure opinion petitioners bear the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 constructive receipt issue respondent determined in the notice that mr palmer construc-- tively received during dollar_figure of nonemployee compensation from olin ordnance with respect to his approved monthly invoices through covering the period from date to continued dent determined that mr palmer had constructively received that amount during equals the total of the aggregate amount of nonemployee compensation that olin ordnance owed to mr palmer during with respect to his approved monthly invoices oo11 and the approximate portion of the amount of nonemployee compensation that olin ordnance owed to him during that year with respect to his approved monthly invoice covering the period from date to the execution of the date amendment for convenience we shall ignore the fact that respondent approximated the portion of the amount of nonemployee compensation that olin ordnance owed to mr palmer during with respect to his approved monthly invoice covering the period from date to the execution of the date amendment 12n rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the year at issue - - the execution of the date amendment at trial and on brief it is respondent’s position that mr palmer also constructively received during the amount of nonemployee compensation that olin ordnance owed to him with respect to his approved monthly invoices through covering the period from the execution of the date amendment to the end of however respon- dent does not seek an increased deficiency for with respect to that contention petitioners counter that mr palmer did not constructively receive during any amount of nonemployee compensation from olin ordnance before turning to the constructive receipt issue before us we shall summarize the principles of the doctrine_of constructive receipt sec_1_451-2 income_tax regs entitled construc-- tive receipts of income provides in pertinent part a general_rule income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made avail- able so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given how- ever income is not constructively received if the taxpayer’s control of its receipt is subject_to substan- tial limitations or restrictions the constructive-receipt doctrine requires a taxpayer who is on the cash_method_of_accounting to recognize income when the taxpayer has an unqualified vested right to receive immediate -- - payment of income ’ see 169_f2d_483 lst cir revg and remanding on another issue a memorandum opinion of this court 96_tc_814 13_tc_178 under that doctrine a taxpayer may not deliberately turn his back on income otherwise available see martin v commissioner supra pincite 40_tc_890 36_tc_111 in order to trigger application of the constructive-receipt doctrine there generally must be an amount that is due and owing which the obligor is ready willing and able to pay see 103_tc_634 affd without published opinion 89_f3d_856 11th cir if a taxpayer has an absolute and unconditional right to receive income in the year earned the constructive-receipt doctrine requires the taxpayer to report such income for that year see childs v commissioner supra pincite basila v commissioner supra pincite if a taxpayer has entered into a binding contract or agree- ment to defer income before it is due the taxpayer is not re- quired to report such income until it is actually received see 18_tc_570 affd 207_f2d_711 7th cir similarly if the income under such a contract or 3hereinafter our discussion is limited to taxpayers like petitioners who are on the cash_method_of_accounting and who therefore are subject_to the constructive-receipt doctrine - - agreement is not yet due a taxpayer may elect to defer that income further by entering into a superseding binding contract or agreement see 8_tc_809 41_bta_940 in 193_fsupp_930 e d ark the u s district_court summarized the foregoing principles of the constructive-receipt doctrine as follows where income although not actually received is unqual- ifiedly and without substantial limitation available to the taxpayer in a given year and his failure actually to receive it is due to nothing other than his own volition then such income is considered as having been constructively received during that year and it must be so reported and the tax paid thereon but if during the tax_year in guestion the taxpayer has no right to receive income or if his right to receive it is subject_to substantial qualifications or restric-- tions then he will not be deemed to have received such income constructively during that year when the item_of_income in question consists of the proceeds of a sale by the taxpayer of merchandise or other_property and where the sale is completed in a given year and the taxpayer at the time acquires an unconditioned vested right to receive the proceeds of the sale and the buyer is ready willing and able to make payment the taxpayer cannot avoid treating the proceeds as income for that year by voluntarily declin-- ing to accept payment during that year or by requesting the purchaser not to pay him until a later year or even by voluntarily putting himself under some legal disabil- ity or restriction with respect to payment in such circumstances he will be deemed in constructive receipt of the income notwithstanding his refusal to accept payment or his self-imposed restraints on payment on the other hand it must be recognized that a taxpayer has a perfect legal right to stipulate that he is not to be paid until some subsequent year or that the payments are to be spread out over a number of years where such a stipulation is entered into between - - buyer and seller prior to the time when the seller has acquired an absolute and unconditional right to receive payment and where the stipulation amounts to a binding contract between the parties so that the buyer has a legal right to refuse payment except in accordance with the terms of the agreement then the doctrine_of con- structive receipt does not apply and the taxpayer is not required to report the income until the same actu- ally is received by him citations omitted we shall now address the constructive receipt issue presented in this case in doing so we bear in mind that the determination of whether a taxpayer has constructively received income is essentially a question of fact see martin v commissioner supra pincite in support of their position petitioners first contend that mr palmer and olin ordnance orally modified the marion plant palmer consulting agreement as of date the effec-- tive date of that agreement before mr palmer had a right to receive any nonemployee compensation under that agreement with respect to inter alia the period from date to the execution of the date amendment according to petitioners the terms of that alleged oral modification are essentially the same as the terms of the date amendment including the deletion of the last sentence of paragraph of the marion plant palmer consulting agreement entitled payment of consulting fees and the insertion in its place of the following sentences correct invoices submitted for payment to mr r r harris for approval shall be paid within thirty calendar days of the date of receipt or deferred to a mutually agreed upon future date but not later than -- p7 - date in addition olin agrees to pay consultant the equivalent of annual simple interest on any deferred payments on the record before us we find that petitioners have failed to establish that mr palmer and olin ordnance orally modified the marion plant palmer consulting agreement as of date by agreeing to terms essentially the same as those appearing in the date amendment in fact the record including mr palmer’s own testimony his date memorandum to mr harris and mr picker and his date memorandum to ms svarzkopf establishes that mr palmer and olin ordnance did not agree to such an oral modification as of date mr palmer testified that he was having continuing discus-- sions in date with mr picker and mr harris about an agreement to defer income mr palmer’s testimony shows that there was no modification oral or written of the marion plant palmer consulting agreement in effect in date let alone on date moreover petitioners’ date memorandum to mr harris and mr picker stated in pertinent part this memo responds to your request that i identify the conditions under which i would agree to an extension of my present consulting contract thru date i offer the following thoughts in addition i would have the right to postpone receipt by me of payment for any monthly invoice to a future date of my choosing but in any case not - - later than date in such a case i would present my invoice and backup material month- ly as incurred as is done now so that olin could perform the necessary audits upon submittal olin would then hold the payment until called for by me emphasis added the language that mr palmer used in his date memorandum is consistent with an offer by him to enter into an agreement with olin ordnance under which he would agree to continued consulting work on certain terms and is inconsistent with petitioners’ contention that when mr palmer wrote his date memoran-- dum there was in effect a binding oral modification of the marion plant palmer consulting agreement mr palmer’s date memorandum to ms svarzkopf also supports our finding that petitioners have failed to establish that mr palmer and olin ordnance orally modified the marion plant palmer consulting agreement as of date and belies petitioners’ contention to the contrary in the date memorandum mr palmer requested that olin ordnance not issue payments for his approved invoices and covering the period from february through date in making that request mr palmer stated in his date memorandum please phone me and we can discuss the agreement that i am working on with cutler and picker emphasis added the foregoing language shows that no modification oral or written of the marion plant palmer consulting agreement was in effect at the time mr palmer sent his date memorandum to ms svarzkopf - - and that ms svarzkopf was unaware of any oral modification by mr palmer and olin ordnance of paragraph of the marion plant palmer consulting agreement regarding the payment of consulting fees to mr palmer that is why on date after she completed olin ordnance’s invoice payment authorization process with respect to mr palmer’s approved monthly invoices and covering the period from february through date she sought guidance from mr cutler mr cutler advised ms svarzkopf to honor mr palmer’s request that olin ordnance not pay any of those invoices until mr palmer directed olin ordnance to pay each such invoice if as petitioners contend there had been an oral modification of the marion plant palmer consulting agreement in effect on date we believe that any such modification would have been communicated to ms svarzkopf and that there would have been no need for ms svarzkopf to seek guidance from mr cutler based on our examination of the entire record before us we find that petitioners have failed to show that an oral modifica- tion of the last sentence of paragraph of the marion plant palmer consulting agreement was in effect on date after ms svarzkopf completed olin ordnance’s invoice payment authoriza- tion process with respect to mr palmer’s approved monthly in- voices and and approved those invoices and before she asked mr cutler for guidance so as to permit mr palmer to -- - defer receipt of the nonemployee compensation that olin ordnance owed to him with respect to each of those invoices on the present record we further find that when mr cutler advised ms svarzkopf on date to honor mr palmer’s request that olin ordnance not pay any of his approved monthly invoices and until mr palmer directed olin ordnance to pay each such invoice there was an oral modification date oral modification by mr palmer and olin ordnance of the last sentence of paragraph of the marion plant palmer consulting agreement entitled payment of consulting fees to read as follows correct invoices submitted for payment to mr r r harris for approval shall be paid within thirty calendar days of the date of receipt or at the direc- tion of consultant mr palmer thereafter on a date selected by consultant we also find on the record before us that as of the time the date oral modification was made mr palmer had an abso- lute and unconditional right to receive the amount of nonemployee compensation that olin ordnance owed to him with respect to each of his approved monthly invoices and that is because as of that time days had expired from the respective dates date and date on which olin ordnance first we further find on the instant record that petitioners have failed to establish that there was in effect on date an oral modification of any other terms of the marion plant palmer consulting agreement such as those appearing in the date amendment --- - received those invoices and both mr harris and ms svarzkopf had approved them ’ we further find on the record in this case that the date oral modification was not made before the amount that olin ordnance owed to mr palmer with respect to each of his approved monthly invoices and was due on the instant record we also find that as of the time the date oral modification was made mr palmer did not have an absolute and unconditional right to receive the amount that olin ordnance owed to him with respect to his approved monthly invoice covering the period from april through date that is because as of that time days had not expired from the date date on which olin ordnance first received that invoice we further find on the present record that the date oral modification was made before the amount that olin ordnance owed to mr palmer with respect to his approved monthly invoice was due we thus must address whether the date oral modification precludes application of the constructive- receipt doctrine with respect to the amount of nonemployee compen- sation that olin ordnance owed to mr palmer with respect to his approved monthly invoice we must address the same question with respect to the amount of nonemployee compensation that olin ordnance owed to mr palmer with respect to each of his approved ‘there was a minor change made to mr palmer’s monthly invoice - - monthly invoices and 0015' covering the period from may through date ’ that is because mr palmer did not submit those invoices to mr harris until after the date oral modification was made and olin ordnance’s invoice review process and invoice payment authorization process had not been completed with respect to those invoices as of the time of that modifica- tion on the present record we find that the date oral modification was made before the amount that olin ordnance owed to mr palmer with respect to each of his approved monthly invoices and was due in support of their position that the oral modification of the marion plant palmer consulting agreement which they contend was effective as of date and which we have found was effective as of date precludes application of the constructive-receipt doctrine petitioners rely on 96_tc_814 44_tc_20 18_tc_570 affd 207_f2d_711 7th cir 8_tc_809 and 41_bta_940 we find all of those cases to be distinguishable from the instant case and petitioners’ reliance on them to be misplaced in each see our discussion below with respect to mr palmer’s approved monthly invoice covering the period from july through date see supra note - - of the above-cited cases there was a binding contract or agree- ment or a superseding binding contract or agreement to defer income before it was due with respect to each of mr palmer’s approved monthly in- voices and we have found that the date oral modification was not made before the amount of nonemployee compen-- sation reflected in each such invoice that olin ordnance owed to him was due with respect to mr palmer’s approved monthly invoices through we have found that as of the time the date oral modification was made mr palmer did not have an absolute and unconditional right to receive the amount of nonemployee compensation reflected in each such invoice that olin ordnance owed to him however the cases on which petitioners rely are nonetheless distinguishable from the instant case with respect to those invoices this court and its predecessor the board_of_tax_appeals held that the binding contracts or agreements involved in the cases relied upon by petitioners were effective to preclude application of the constructive-receipt doctrine in contrast on the instant record we find that the date oral modifica- tion does not preclude application of the constructive-receipt doctrine to the aggregate amount of nonemployee compensation that olin ordnance owed to mr palmer with respect to his approved monthly invoices through that is because we find on - -- that record that the date oral modification did not impose a substantial limitation or restriction on mr palmer’s control of the receipt of the amount of nonemployee compensation that olin ordnance owed to him with respect to each of those invoices at all times under the marion plant palmer consulting agreement as modified by the date oral modification olin ordnance was ready willing and able to pay mr palmer the amount that it owed to him with respect to each of his approved monthly invoices and within days after olin ordnance first received each such invoice pursuant to the date oral modifica- tion it was totally within mr palmer’s control whether olin ordnance paid each such amount to mr palmer within days after olin ordnance first received each such invoice or deferred its payment to him of each such amount until a date after that 30-day period if mr palmer wanted olin ordnance to defer such payment of the amount that olin ordnance owed to him with respect to each of his approved monthly invoices and all he had to do under the date oral modification was to direct olin ordnance not to pay each such amount within days after olin ordnance first received each such invoice mr palmer did just ‘sat all times prior to the time the date oral modification of the marion plant palmer consulting agreement was made olin ordnance was ready willing and able to pay mr palmer the amount that it owed to him with respect to his ap- proved monthly invoices through within days after olin ordnance first received each such invoice -- - that and consequently olin ordnance did not pay him the amount that it owed to him with respect to each such invoice until a date selected by mr palmer based on our examination of the entire record in this case we find that petitioners have failed to establish that the date oral modification of the marion plant palmer consulting agreement precludes application of the constructive-receipt doctrine to the amounts of nonemployee compensation that olin ordnance owed to mr palmer with respect to his approved monthly invoices through in further support of their position that mr palmer did not constructively receive during any amount of nonemployee compensation from olin ordnance petitioners rely on paragraph of the date amendment to the marion plant palmer consulting agreement paragraph of that amendment deleted the last sen- tence of paragraph of the marion plant palmer consulting agree- ment and inserted the following sentences in its place correct invoices submitted for payment to mr r r harris for approval shall be paid within thirty calendar days of the date of receipt or deferred to a mutually agreed upon future date but not later than date in addition olin agrees to pay consultant the eguivalent of annual simple interest on any deferred payments petitioners maintain that the date amendment was effec- tive as of date prior to the respective dates on which the amount of nonemployee compensation reflected in peti- - - tioners’ approved monthly invoices through covering the period from date to the execution of the date amendment was due to mr palmer and that paragraph of the date amendment precludes application of the constructive- receipt doctrine to each such amount in support of their position regarding the date amend- ment petitioners also rely on the same cases discussed above on which they rely to support their argument regarding the alleged oral modification of the marion plant palmer consulting agreement we find all of those cases to be distinguishable from the instant case and petitioners’ reliance on them to be misplaced as discussed above in the cases on which petitioners rely there was a binding contract or agreement or a superseding binding contract or agreement to defer income before it was due in contrast in the instant case we find on the record before us that the date amendment was not effective retroactively to date we further find on that record that paragraph of the date amendment permitting mr palmer to defer the amount of nonemployee compensation that olin ordnance owed to him was not effective before the amount of such compensation was due with respect to his approved monthly invoices through with respect to mr palmer’s approved monthly invoice covering the period from july through date we find on the record presented that the date amendment applied to that -- - invoice in making this finding we rely heavily on the provision in the marion plant palmer consulting agreement that the term of that agreement which ended on date could have been extended only by mutual agreement of olin ordnance and mr palmer as set forth in a written document we find that a written document here the date amendment was necessary in order to extend the marion plant palmer consulting agreement beyond date we further find that the date amendment was effective before the amount of nonemployee compensation reflected in mr palmer’s approved monthly invoice was due that is because as of date days had not expired from the date date on which olin ordnance first received that in- voice and olin ordnance had not completed its invoice review process and itss invoice payment authorization process with respect to that invoice although we have found that the date amendment applied to mr palmer’s approved monthly invoice before the amount of nonemployee compensation reflected therein was due the cases on which petitioners rely do not require us to conclude that the constructive-receipt doctrine is inapplicable to the amount of such nonemployee compensation moreover assuming arguendo that we had found that the date amendment was effective retroac-- tively to date and applied not only to mr palmer’s approved monthly invoice but also to his approved monthly -- - invoices through those cases do not require us to conclude that the constructive-receipt doctrine is inapplicable to the amount of nonemployee compensation reflected in each of those invoices through we reach these conclusions because the date amendment is distinguishable from the binding contracts or agreements involved in the cases on which petitioners rely unlike those binding contracts or agreements we find on the record before us that paragraph of the date amendment like the date oral modification of paragraph of the marion plant palmer consulting agreement did not impose a sub- stantial limitation or restriction on mr palmer’s control of the receipt of the amount of nonemployee compensation that olin ordnance owed to him with respect to each of his approved monthly invoices through regardless of when the date amendment was effective pursuant to paragraph of that amend- ment olin ordnance was ready willing and able to pay mr palmer the amount that it owed to him with respect to each of his ap- proved monthly invoices which was subject_to the marion plant palmer consulting agreement as modified by that amendment within days after olin ordnance first received each such invoice pursuant to the date amendment it was totally within mr palmer’s control whether olin ordnance paid each such amount to mr palmer within days after the date on which olin ordnance first received each such invoice or deferred its payment to him of -- -- each such amount until a date after that 30-day period which was not later than date if mr palmer wanted olin ordnance to defer such payment of the amount that olin ordnance owed to him with respect to each of his approved monthly invoices that was subject_to the date amendment all he had to do under that amendment was to direct olin ordnance not to pay each such amount within days after olin ordnance first received each such invoice mr palmer did just that and consequently olin ordnance did not pay him the amount that it owed to him with respect to each such invoice until a date selected by mr palmer which was not later than date based on our examination of the entire record in this case we find that petitioners have failed to show that the date amendment precludes application of the constructive-receipt doctrine to the respective amounts of nonemployee compensation reflected in mr palmer’s approved monthly invoices through covering the period from date to the execution of that amendment we further find on that record that mr palmer constructively received during such amounts of compensation ’ ’ consequently we sustain respondent’s determination in the notice to increase petitioners’ schedule c gross_receipts for by we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit and or irrelevant dollar_figure loomis residence monthly payment issue bach of the two monthly payments that mr palmer received in date and the one monthly payment that he received in date from olin ordnance with respect to his respective approved monthly invoices and included the dollar_figure loomis residence monthly payment petitioners reported in sched- ule e as rent with respect to the loomis residence the total of those three loomis residence monthly payments dollar_figure respon- dent determined in the notice that the dollar_figure of loomis residence monthly payments that petitioners claimed in schedule e as rent with respect to the loomis residence constitutes self-employment earnings and not rental income and therefore increased petition-- since respondent does not seek an increased deficiency for attributable to the respective amounts that olin ordnance owed to mr palmer with respect to his approved monthly invoices through covering the period from the execution of the date amendment until the end of we need not address whether mr palmer constructively received during the aggregate amount of such compensation suffice it to say that our views with respect to the inefficacy of the date amend- ment to preclude application of the constructive-receipt doctrine to the respective amounts of nonemployee compensation that olin ordnance owed to mr palmer with respect to his approved monthly invoices through covering the period from date to the execution of the date amendment apply with equal force to the respective amounts of nonemployee compensation that olin ordnance owed to mr palmer with respect to those subsequent invoices 71olin ordnance reported inter alia in form_1099 the dollar_figure of loomis residence monthly payments as nonemployee compensation that it paid to mr palmer during - al --- ers’ schedule c gross_receipts for by an additional dollar_figure petitioners dispute that determination in support of their joint_return position with respect to the dollar_figure of loomis residence monthly payments petitioners contend inter alia as the funds from olin were conditional on the rental of petitioners’ home and the amount of those funds were sic determined by the amount of rent the tenant paid the funds should be characterized as rental income on the record before us we reject petitioners’ contention the fact that the loomis residence monthly payment was agreed to in the marion plant palmer consulting agreement because petition- ers were renting their loomis residence while mr palmer was consulting at the marion plant does not require us to accept petitioners’ contention that the loomis residence monthly payments in question constitute rent nor does the fact that the amount of the loomis residence monthly payment was determined as the approx- imate difference between the monthly rent that petitioners were to receive on their loomis residence throughout the period during which mr palmer was consulting at the marion plant and the total amount of monthly mortgage_insurance and mainte- nance expenses that they were to pay on that residence throughout that period require us to accept that contention in order to resolve the question presented with respect to the dollar_figure of loomis residence monthly payments in question we - -- must determine the nature of those payments the record discloses that mr palmer required olin ordnance to pay him the loomis residence monthly payment as a condition to his accepting a consulting position at its marion plant the record also estab- lishes that at no time did olin ordnance receive a leasehold or any other interest in the loomis residence in exchange for the loomis residence monthly payments finally the marion plant palmer consulting agreement as well as the date amendment to that agreement included the requirement that olin ordnance pay mr palmer the loomis residence monthly payment in paragraph entitled consulting fees based on our examination of the entire record in this case we find that the dollar_figure of loomis residence monthly payments that mr palmer received during from olin ordnance constitutes nonemployee compensation to mr palmer for that year conse- guently we sustain respondent’s determination to increase peti- tioners’ schedule c gross_receipts for by an additional dollar_figure to reflect the foregoing and the concessions of petitioners decision will be entered for respondent -we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit
